Citation Nr: 1231746	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  06-22 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee arthritis, prior to February 6, 2012.

2.  Entitlement to a rating in excess of 30 percent for right knee disability, status post arthroscopy and osteotomy, prior to April 16, 2008. 

3.  Entitlement to a rating in excess of 30 percent for right knee disability, status post total knee replacement, from June 1, 2009.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to October 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the RO in Honolulu, Hawaii.

In a May 2008 rating decision, the RO assigned a 100 percent rating for right knee total replacement surgery and a period of convalescence from April 16, 2008 to May 30, 2009.  As higher ratings for the disability are available prior to and after this period, the appeal continues.   

When this case was previously before the Board in July 2010, it was remanded for additional development.  It has since returned to the Board for further appellate action.  

In a December 2011 rating decision, the Appeals Management Center granted service connection for degenerative joint disease of the left knee with instability and painful motion.  As this represents a full grant of an issue previously on appeal, it is no longer before the Board.  

A review of the Veteran's Virtual VA claims file reveals additional VA outpatient treatment records dated through June 2010.  As the RO has considered these records, as reflected in the December 2011 Supplemental Statement of the Case, remand for initial RO consideration of these records is not warranted.

In addition, the electronic claims file includes a February 2012 rating decision reflecting that the RO found clear and unmistakable error in the award of service connection for right knee arthritis, and severed service connection for this disability effective February 6, 2012.  As such, the Board will address the propriety of this rating for the period prior to this date, as noted on the title page. 

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 

FINDINGS OF FACT

1.  The Veteran's right knee arthritis has been manifested by minimal degenerative changes resulting in, at worst, range of motion from normal (0 degrees) on extension to 50 degrees on flexion.

2.  Prior to April 16, 2008, the Veteran's right knee disability, status post arthroscopy and osteotomy, was manifested by no more than severe instability.

3.  From June 1, 2009, the Veteran's right knee disability, status post total knee replacement, has been manifested by complaints of pain, weakness, stiffness and swelling, and objective evidence of some painful motion but otherwise good flexion and extension; severely limited motion (to include as due to pain), severe weakness and/or ankylosis also have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee arthritis, prior to February 6, 2012, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, DCs 5003, 5260, 5261 (2011).

2.  The criteria for a rating in excess of 30 percent for right knee disability, status post arthroscopy and osteotomy, prior to April 16, 2008 are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2011).

3.  From June 1, 2009, the criteria for a rating in excess of 30 percent for right knee disability, status post total knee replacement, are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261, 5262 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA, including notice with respect to the disability-rating and effective date elements of his claim, by letters mailed in April 2003 and March 2006.

After issuance of these letters, and opportunity for the Veteran to respond, the December 2011 Supplemental Statement of the Case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of various VA examinations, including a September 2010 VA examination obtained pursuant to the Board's July 2010 remand.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative on his behalf.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.
  



II.  Factual Background

VA outpatient treatment report document the Veteran's complaints of and treatment for chronic right knee disability.  On orthopedic consultation in December 2002, the Veteran reported a history of posterior cruciate ligament reconstruction and medial collateral ligament reconstruction.  He went on to have failure of the surgery with ongoing instability.  He had a high tibial osteotomy in combination with a revision of the posterior cruciate ligament reconstruction.  In 2001, he underwent a lateral collateral ligament reconstruction with an allograft.  He had improvement of his instability and pain.  He currently took five to six Percocet per day. He had marked limitation of his activities, and used a range of motion brace at all times.  He had several episodes where his right knee gave out from under him and he fell.  

Objectively, the Veteran had a markedly unstable gait with his right knee falling into varus with an audible clunk on stepping on that side.  He had a valgus deformity of that lower extremity at the level of the proximal tibia.  Range of motion of the knee was from 10 degrees of hyperextension to 100 degrees of flexion on the right.  He had 2+ laxity to varus stress when his knee was held in 20 degrees of flexion.  There was no laxity to varus or valgus in full extension.  Lachman test was negative, as well as anterior and posterior drawer tests.  He had 2+ positive standard pivot shift test.  He had a positive dial test with evidence of laxity of the posterolateral corner.  There was no evidence of laxity of the posterior cruciate ligament and posterolateral corner with a 90 degree dial maneuver.  Distally, he had normal neurovascular function.  

An August 2002 VA right knee x-ray report reflects an impression of old shrapnel injury and postoperative right knee.  There was an old facture at the proximal tibia, moderate degenerative joint disease, and medial joint compartment narrowing.  

The examiner noted an assessment of severe instability of the right knee and moderate osteoarthritis.  He was not considered a candidate for total knee arthroplasty at that time.  The examiner recommended continued use of the brace an anti-inflammatory medication.  

In January 2003, the Veteran reported that his right knee recently popped when going down stairs with a knee brace on.  He indicated that there was swelling below the right knee and he was unable to strap the knee brace on due to swelling.  

A January 2003 VA right knee x-ray report notes an impression of postoperative right knee with moderate degenerative joint disease.  

In March 2003, the Veteran reported that he underwent right knee arthroscopy and lateral meniscectomy and debridement earlier in March 2003.  He continued to take Percocet.  An assessment of chronic right knee pain, grade 3 tricompartmental degenerative joint disease, lateral mensical tear, and incompetent ACL was noted.  

On VA examination in December 2003, the Veteran reported that he had marked instability of the right knee and experienced limitation of all activity.  He wore a knee brace at all times and took five to six Percocet per day for pain management.  He indicated that there were times when his right knee had given out and he fell.  He was a clear candidate for a total knee replacement except for his young age.  

On physical examination, the Veteran had a markedly unstable knee with an audible sound when he stepped on his right side.  There was a marked deformity of the knee.  Range of motion testing revealed flexion to 80 degrees and extension to 10 degrees.  He had moderate laxity both laterally and medially, but no anterior or posterior laxity.  He walked with an extremely unstable gait and could only walk a few feet at a time without being close to falling.  An x-ray revealed no much change since previous x-rays.  There was an old shrapnel injury, and the Veteran was postoperative with bone screws and plates present in the distal femur and proximal tibia.  Moderate degenerative changes were present, but there was not much change from the last examination.  There was no evidence of a loose body or effusion.  A diagnosis of right knee pain status post anterior cruciate ligament, medial collateral ligament and posterior cruciate ligament operations with failed surgeries, marked instability of the knee causing repeated falls, and chronic pain requiring narcotics was assigned.  The examiner commented that it was the worst knee that he had examined for disability benefits.  He noted that the Veteran managed to maintain employment in computer repair.   He straightened his knee and squat down on his left in order to get down to due repairs.  The examiner indicated that this was extremely nonphysiological but the Veteran managed to do it to maintain employment.

An October 2004 VA outpatient treatment report reflects that the Veteran was referred to physical therapy for issuances of a TENS unit to help control his right knee pain.

In July 2004, the Veteran continued to complain of right knee pain.  On examination, the Veteran's right knee brace was removed, and swelling was noted.  The right leg was in valgus deformity.  An assessment of right knee degenerative joint disease with instability was noted.

In July 2005, the Veteran underwent operative arthroscopy of the right knee with resection of degenerative medial/lateral meniscal tears, chondroplasty of the lateral femoral condyle and lateral tibial plateau, femoral trochlea, and patella.    

On VA examination in October 2005, the Veteran reported that he had recently undergone arthroscopy in July 2005.  He indicated that he also undergone numerous previous surgeries.  He endorsed constant right knee pain, and rated the pain a 5 to 6 on a scale of 1 to 10, and increasing episodically to 10 several times per day and at night.  Other symptoms endorsed included stiffness, limited motion, and swelling.  He used a brace for his right knee.  

A physical examination revealed antalgic gait with impaired walking.  There was no evidence of ankylosis.  Range of motion was from 0 to 60 degrees with valgus and varus instability and using a support.  There was no additional loss of motion on repetitive use of the joint due to pain, fatigue, weakness, or lack of endurance.  

The report of an April 2005 right knee x-ray was also included, which noted an impression of intact orthopedic hardware and moderate degenerative changes with greater involvement of the medial compartment.  A diagnosis of right knee arthritis with torn medial collateral, lateral collateral, posterior cruciate and anterior cruciate 
ligaments was noted.  The Veteran was status post arthroscopy and osteotomy.  He was not employed and last worked in December 2004.  The examiner noted that the disability's impact on occupational activities would include decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and decreased strength.  He determined that the disability caused severe effects on daily activities such as chores and shopping and prevented the Veteran from participating in sports or exercise.  

A September 2006 VA outpatient treatment report notes continued medication management for treatment of right knee pain.  Right knee degenerative joint disease and instability were indicated.  

In October 2007, the Veteran complained of worsening right knee pain and swelling.  It was noted that he worked as a dispatcher.  He indicated that he was seriously considering surgery because his symptoms were getting worse with no relief on treatment.  On examination of the right knee, there was severe valgus deformity and some hyperextension of knee.  Suprapatellar bursa swelling and mild synovitis within the right knee were also noted.  

In November 2007, the Veteran reported that he was thinking of giving up his current job, as they were requiring him to walk more.  He felt that his quality of life had diminished greatly due to his right knee pain and expressed desire to proceed with a total knee replacement surgery despite his young age.

On VA outpatient treatment in March 2008, an impression of right knee derangement was noted.  

A May 2008 report from the Bone and Joint Center reflects that the Veteran underwent a complex revision of the right total knee replacement in April 2008.  VA outpatient treatment records following the surgery reflect that Veteran underwent physical and occupational therapy.  

A May 2008 report from the Rehabilitation Hospital of the Pacific reflects that the Veteran had undergone a multitude of surgical interventions to the right knee, and finally underwent knee replacement in April 2008.  Due to his chronic knee issues, he had ongoing knee pain prior to the surgery, rated as a 6 to 10 on a scale to 10.  He also had significant instability, noting 2 to 4 falls per month on average.  Because of this knee instability and worsening pain, he decided to undergo further surgical treatment.  

He was found to have severe valgus tricompartment osteoarthritis complicated by medial and lateral instability, in light of his multiple ligament reconstructions.  He discussed surgical options with a physician and decided to proceed with a complicated right knee reconstruction with removal of previous hardware from his prior surgeries.  For rehabilitation, the Veteran participated in three hours every day to improve mobility.  After completing one month of therapy, the Veteran was discharged. The treatment provider noted that, in light of the Veteran's complicated history and limited range of motion, it was estimated that the Veteran would require and intensive amount of outpatient therapy to maintain his range of motion.  

An August 2008 VA outpatient treatment report reflects that on a good day, the Veteran could flex the right knee to 80 degrees.  Extension was noted be good, but strength was still diminished.  The Veteran indicated that he had purchased a bike but has been having problems biking more than 2 miles since there was a grade.  On physical examination, the examiner noted a right knee with a well healed surgical scar, good extension, and flexion to 45 degrees at best.

A November 2008 report from private physician Dr. S. reflects that the Veteran most recently underwent right total knee replacement in April 2008.  He had chronic swelling of the right leg, but over the last few weeks it had markedly worsened.  He was referred for vascular consultation.  After examination, the examiner noted that there was right leg chronic swelling and edema.  He suspected lyphedema related to multiple knee surgeries and obesity.  

On VA examination in September 2010, the Veteran reported constant right knee pain, rated a 6 out of 10.  He also endorsed weakness, stiffness, instability, locking, lack of endurance, and effusion.  He denied episodes of dislocation or subluxation.  There were signs of swelling and heat, as well as tenderness.  The Veteran took medication for pain management.  The Veteran also indicated that he experienced flare-ups of right knee pain 4 to 5 times per month, and rated the pain a 10 out of 10 during flare-ups, but there was no further loss of range of motion due to pain.  A precipitating factor was lying in bed the wrong way.  

He reported no further loss of range of motion due to fatigue, weakness or incoordination on flare-up.  However, there was further loss of function due to pain during flare-up.  He indicated that he could not go to the ball park where he kept score for ball games.  It was noted that the Veteran had medically retired and his disability caused limitation in all daily activities.  He could only stand up to 20 minutes, and walk 2 blocks with a cane.  

On physical examination, range of motion testing revealed flexion to 70 degrees, with pain from 50 to 70 degrees.  Extension was full to 0 degrees.  Varus and valgus stability testing was 1+.  A McMurray's test was negative.  

X-rays revealed status post total knee prosthesis.  There as a mild angulation of the tibial prosthesis with a 5 degree lateral angulation of the tibial prosthesis compared to the long axis of the tibia.  Soft tissue swelling along the knee, especially along the lateral aspect, was noted.  Osteolytic lesions of the proximal tibia suggested a possible underlying infection or vascular compromise.    

The examiner indicated that the right knee had moderate instability.  A diagnosis of status post total right knee replacement was also indicated.  

III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Historically, in a December 1993 rating decision, the RO granted service connection for right knee disability and assigned a 30 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective October 6, 1993.  In a November 1998, the RO assigned a separate 10 percent rating for right knee arthritis, effective December 5, 1997, pursuant to Diagnostic Code 5003.  The Veteran had been awarded various periods of 100 percent ratings for his right knee disability for surgical convalescence.  In a December 2002 rating decision, the RO decreased the 30 percent rating to 10 percent, effective April 1, 2003.  The Veteran filed the instant claim for increased rating in March 2003.  He appeals a March 2004 rating decision restoring the 30 percent rating and continuing the 10 percent rating for arthritis.  

As noted above, during the course of the Veteran's appeal in a May 2008 rating decision, the RO assigned a 100 percent rating for right knee total replacement surgery and a period of convalescence from April 16, 2008 to May 30, 2009.  A 30 percent rating was continued from June 1, 2009.  




A.  Right Knee Arthritis

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, Diagnostic Codes 5260, and 5261).  

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees. A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

The VA General Counsel has further held that separate ratings under 38 C.F.R.       § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent facts in light of the applicable criteria, the Board finds that there is no basis at any time prior to February 6, 2012 for assignment of a rating higher than 10 percent for arthritis of the right knee.

As noted above, arthritis of the knee may be rated on the basis of limitation of motion under Diagnostic Codes 5260 or 5261.  Here, however, the VA examination reports and private medical records for this period do not indicate limitation of flexion or extension such as to warrant a compensable rating.  To warrant a rating higher than 10 percent under Diagnostic Code 5260, the medical evidence must show flexion limited to 30 degrees or less.  At worse, flexion of the right knee has been limited to 50 degrees flexion due to pain on repetitive movement on examination in September 2008, which is consistent with a noncompensable rating under Diagnostic Code 5260.  Even in the months following the Veteran's total knee replacement surgery, right knee flexion was only limited to 45 degrees in August 2008.  Likewise, extension measurements are consistent with no more than a 0 percent (noncompensable) rating under Diagnostic Codes 5261.

The record reflects that the Veteran has had increased pain and flare-ups among the difficulties with her right knee.  The Board observes that, given the Veteran's painful--albeit, noncompensable--right knee motion, and other symptoms, the 10 
percent rating assigned appears to be consistent with DeLuca, 38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  See also 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The medical evidence during the period in question simply does not reflect any additional functional loss due to pain, weakness, excess fatigability, or incoordination.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of 10 percent during the period in question.

The Board has also considered whether any other diagnostic code provides a basis for higher rating for degenerative arthritis of the right knee, but finds none.  Consideration of the Veteran's right knee instability is addressed below.  In the absence of any ankylosis or other deformity, evaluation of the knee under any other diagnostic code for evaluating pertaining to musculoskeletal disability of the lower extremities-Diagnostic Code 5256 or 5262-is not appropriate.  See 38 C.F.R. 4.71a.  Moreover, the disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

B.  Right Knee Disability, Status Post Arthroscopy and Osteotomy- 
Prior to April 16, 2008

Prior to the Veteran's April 2008 total right knee replacement, the Veteran's right knee disability, status post arthroscopy and osteotomy, was rated under Diagnostic Code 5257.  Pursuant to this code, a 10 percent rating is warranted when impairment of the knee is slight, a 20 percent rating is warranted when impairment of the knee is moderate, and a 30 percent rating is warranted when impairment of the knee is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Thus, for the period prior to April 16, 2008, the Veteran was in receipt of a 30 percent maximum rating available under Diagnostic Code 5257. 

The Board has also considered whether any other diagnostic code provides a basis for higher rating for the Veteran's right knee disability, status post arthroscopy and osteotomy prior to April 16, 2008.  Diagnostic Codes 5259 and 5263 only provides for a 10 percent rating.  Moreover, the disability did not involve dislocated cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258.  As indicated above, the Veteran was already in receipt of a separate 10 percent rating for this period on the basis of arthritis, and higher rating are not available based upon limitation of flexion or extension under Diagnostic Code 5260 or 5261.  Moreover, the disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule during this period.

C.  Right Knee Disability, Status Post Total Knee Replacement-
From June 1, 2009

The residuals of the Veteran's service-connected right total knee replacement have been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  That diagnostic code provides for assignment of a 100 percent rating for one year following the implantation of the prosthesis.  This period commences at the conclusion of the initial grant of a temporary total rating for one month following hospital discharge pursuant to 38 C.F.R. § 4.30.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, the disability will be rated by analogy to Diagnostic Codes 
5256, 5261 or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under Diagnostic 5256, favorable ankylosis of a knee warrants a 30 percent rating.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 and 10 degrees.  A 40 percent rating requires that the knee be fixed in flexion at an angle between 10 and 20 degrees.  A 50 percent rating requires that the knee be fixed in flexion at an angle between 20 and 45 degrees.  A 60 percent rating requires extremely unfavorable ankylosis.  Ankylosis is considered to be extremely unfavorable when the knee is fixed in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

As noted above, under Diagnostic Code 5261, a rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5262, malunion of the tibia and fibula of a lower extremity warrants a 10 percent rating when the disability results in slight knee or ankle disability.  A 20 percent rating requires that the malunion produce moderate knee or ankle disability.  A 30 percent rating requires that the malunion present marked knee or ankle disability.  A 40 percent rating requires nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Following the one-year period of convalescence following the April 2008 knee replacement surgery, the Veteran's residuals of right knee replacement have consisted of pain and tenderness, swelling, weakness, and objective evidence of pain on motion but otherwise good flexion and extension, and knee pain with occasional flare-ups.   

The medical evidence does not indicate chronic right knee residuals such as severe painful motion or weakness in the affected extremity, and/or ankylosis, so as to warrant a 60 percent rating under Diagnostic Code 5055.  In so finding, the Board notes that there was no right knee ankylosis found on VA examination in September 2010.  While the Veteran experienced pain with range of motion, he was able to extend the knee fully, and flex the knee to 70 degrees.  While there was pain on range of motion, range of motion was pain-free from 0 to 50 degrees.  While the Veteran experienced instability, the examiner indicated that this instability was of a moderate-not severe-level.  On x-ray, the right knee prosthesis was stable without evidence of loosening, and there was only mild angulation of the tibial prosthesis.  

The Board has also considered whether the Veteran is entitled to a rating in excess of 30 percent under Diagnostic Codes 5256, 5261, or 5262. As indicated above, where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  However, in this case, ankylosis was not noted on VA examination following the surgery.  Therefore, a rating in excess of 30 percent is not warranted under Diagnostic Code 5256.  In addition, there is no evidence indicating that flexion of the right knee is limited to 30 degrees or more, or that there is impairment of the tibia and fibula.  Therefore, higher ratings are also not warranted under Diagnostic Code 5261 or 5262.

The Board emphasizes that the 30 percent rating assigned appropriately compensates the Veteran for the extent of his functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  In this case, examination reports clearly reflect that the Veteran's range of motion has been affected by pain and weakness, with pain being the major factor; however, the Veteran was still able to accomplish right knee range of motion as noted above.  The Board has certainly considered the Veteran's assertions in this regard, but emphasizes that they are not considered more persuasive than the objective clinical findings.  Here, there simply is persuasive evidence to support a finding that, at any point since June 1, 2009, any symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination have been have been so disabling-to include on repeated use and/or during flare-ups-to support assignment of a rating in excess of 30 percent any applicable diagnostic code predicated on limitation of motion.   

In addition, given that there is no evidence of recurrent subluxation, dislocated cartilage with frequent episodes of locking, pain, and effusion, or removal of semilunar cartilage following the Veteran's total knee replacement surgery, separate ratings under Diagnostic Codes 5257-5259 are not appropriate.  The Board has considered whether the Veteran is entitled to a separate rating on the basis of instability, in light of the findings of moderate instability on examination in September 2010.  However, given that the Veteran's currently assigned 30 percent rating encompasses symptomatology such as pain and weakness, additional compensation for the Veteran's right knee disability based upon these overlapping symptoms would violate the doctrine against pyramiding.  See 38 C.F.R. § 4.14.  



D.  All Claims

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point relevant to this appeal has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.    § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  The Veteran has been awarded 100 percent ratings for periods of surgical convalescence, and while he has undergone a number of surgeries, significant periods of hospitalization have not been shown. Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that a rating in excess of 10 percent for right knee arthritis and a rating in excess of 30 percent for right knee disability, status post arthroscopy, osteotomy, and total knee replacement for the periods prior to April 16, 2008, and from June 1, 2009, must be denied.  In reaching each decision to deny a higher rating, the Board finds that that the preponderance is against assignment of any higher rating during the relevant time period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

A rating in excess of 10 percent for right knee arthritis, prior to February 6, 2012, is denied.

A rating in excess of 30 percent for right knee disability, status post arthroscopy and osteotomy, prior to April 16, 2008, is denied. 

A rating in excess of 30 percent for right knee disability, status post total knee replacement, from June 1, 2009, is denied.








REMAND

As indicated above, the Veteran has raised the issue of entitlement to a total disability evaluation based on individual unemployability due, at least in part, to his service-connected right knee disability.
 
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453. While this issue had been previously adjudicated and denied by the RO, in light of the binding precedent set forth in Rice, the Board is compelled to remand this issue. 
 
Accordingly, this case is REMANDED for the following action:
 
The RO must formally adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities. The RO should undertake any additional development warranted in consideration of the claim.  If the claim is denied the RO must issue a supplemental statement of the case that includes all laws and regulations pertaining to a benefit based upon individual unemployability due to service connected disorders. The appellant and his representative must then be given an opportunity to respond. Thereafter, the case should be returned to the Board if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


